 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
      GABRIEL ALLEN ECKARD,                               CASE NO. C19-738 RSM
 9
                      Plaintiff,                          ORDER
10
              v.
11
      DANIEL STITES,
12
                      Defendant.
13

14           This matter is before the Court on United States Magistrate Michelle L. Peterson’s Report

15   and Recommendation (“R&R”). Dkt. #24.               That R&R recommends that the Court deny

16   Plaintiff’s motion for summary judgment (Dkt. #14), grant Defendant’s motion for summary

17   judgment (Dkt. #16), deny, as moot, Defendant’s amended motion for judgment on the pleadings

18   (Dkt. #13), and deny Plaintiff’s motion for Rule 56(f) denial of motion for summary judgment,

19   or in the alternative, motion for a continuance (Dkt. #22). Plaintiff has filed objections to the

20   R&R and Defendant has responded. Dkts. #24 and #25. Following the Court’s de novo review,

21   the Court adopts the R&R.

22           Plaintiff initiated this action while held as a pretrial detainee at a county jail. Dkt. #5.

23   Plaintiff alleges that he was confined to a restraint chair in the observation unit of the jail because

24

     ORDER – 1
 1   he continued to press the emergency call button in his cell when no emergency existed.1 Dkt. #5

 2   at ¶ 6. Plaintiff complains that he continued to be housed in the observation unit even after he

 3   agreed not to abuse the emergency call button in his cell and was released from the restraint chair.

 4   Plaintiff complains that his actions were significantly more constrained in the observation unit,

 5   that his cell lacked many customary amenities, and that this change in housing status, without an

 6   opportunity to respond, was unconstitutional punishment.

 7          Plaintiff’s objections do not raise any new arguments that were not presented before

 8   Judge Peterson. Plaintiff seeks, merely, to rehash prior arguments that were already rejected by

 9   Judge Peterson.2 The Court has reviewed the record herein de novo and finds the R&R fully in

10   accord with the factual record and applicable law.

11          Accordingly, and having reviewed the Report and Recommendation of United States

12   Magistrate Judge Michelle L. Peterson, the underlying motions and supporting documents,

13   Plaintiff’s objections to the R&R and Defendant’s responses, and the remaining record, the Court

14   FINDS and ORDERS:

15
     1
       Plaintiff’s complaint does not relate to the events leading to the jail staff’s use of the restraint
16
     chair. Those events are the subject of another of the Plaintiff’s actions before this Court. Eckard
     v. Thomas, Case No. C19-104RSM (W.D. Wash.).
17
     2
       First, Plaintiff asserts that he has a “right” to certain amenities within a cell based on the case
18
     of Wright v. Rushen. Dkt. #25 at 2–3. Plaintiff is correct that the district court in Wright issued
     a preliminary injunction requiring certain prisons to provide “a bed and a clean, untorn mattress,
19
     two clean blankets, a properly functioning toilet, a properly functioning sink with running water,
     a surface which the occupant can use for writing while in an uncramped seating position, shelf
20
     space, and adequate lighting.” Wright v. Rushen, 642 F.2d 1129, 1135 (9th Cir. 1981). Plaintiff
     does not note that the Ninth Circuit in fact vacated that preliminary injunction. Accordingly, his
21
     position lacks legal support.
22
     Second, Plaintiff complains that he should have been afforded an additional opportunity to
     conduct discovery. But the R&R fully considered this issue. Dkt. #24 at 2–3. Most importantly,
23
     Judge Peterson noted that the discovery deadline had already passed, and that Plaintiff provided
     no justification for his failure to seek discovery in a timely manner. Id. The Court finds it
24
     appropriate to deny Plaintiff’s request, as recommended by the R&R.

     ORDER – 2
 1     1. The Report and Recommendation (Dkt. #24) is ADOPTED.

 2     2. Plaintiff’s Motion for Summary Judgment (Dkt. #14) is DENIED.

 3     3. Defendant’s Response to Plaintiff’s Motion for Summary Judgment and Cross-Motion

 4        for Summary Judgment (Dkt. #16) is GRANTED.

 5     4. Defendant’s FRCP 12(c) Motion for Judgment on the Pleadings (Dkt. #13) is DENIED

 6        as moot.

 7     5. Plaintiff’s Motion for Rule 56(f) Denial of Defendant’s Motion for Summary Judgment

 8        or Continuance (Dkt. #22) is DENIED.

 9     6. This matter is CLOSED.

10     7. The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.

11        Dated this 9 day of March, 2020.

12

13
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

     ORDER – 3
